FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                January 31, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    MOLLY MARIE TRINEN, on her own
    behalf and on behalf of a class of
    others similarly situated,

                Plaintiff-Appellant,                    No. 11-1396
                                               (D.C. No. 1:11-CV-00152-JLK)
    v.                                                   (D. Colo.)

    CITY OF AURORA, a Colorado
    municipal corporation,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, MURPHY, and HOLMES, Circuit Judges.



         Molly Marie Trinen appeals the district court’s grant of summary judgment

in favor of the City of Aurora (Aurora) on her substantive due process claim

under 42 U.S.C. § 1983. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      After Ms. Trinen was arrested and charged with theft on October 12, 2010,

she was detained in Aurora’s detention center. She posted a $300 bond and paid a

$50 non-refundable bail bond fee required by an Aurora municipal ordinance.

Ms. Trinen was subsequently tried and acquitted on all charges. When Aurora

refused to refund the $50 bail bond fee, she filed a class-action complaint alleging

that the fee violated substantive due process and equal protection rights under the

Fourteenth Amendment.

      Ms. Trinen and Aurora filed cross motions for summary judgment. In

support of her substantive due process claim, 1 Ms. Trinen argued that Aurora’s

bail bond fee unconstitutionally imposed costs of prosecution on an acquitted

defendant. See Bell v. Wolfish, 441 U.S. 520, 535 (1979) (“[A] detainee may not

be punished prior to an adjudication of guilt in accordance with due process of

law.”); Schilb v. Kuebel, 404 U.S. 357, 376-77 (1971) (Douglas, J., dissenting)

(concluding bail bond fee was a cost of prosecution and violated due process

when imposed on defendant who was acquitted). The district court held that

Ms. Trinen’s substantive due process claim failed because the United States

Supreme Court held in Schilb that bail bond fees are administrative costs, rather

than costs of prosecution, and therefore do not violate due process when imposed



1
      Ms. Trinen fails to address her equal protection claim in her appeal brief.
She has therefore forfeited consideration of that issue on appeal. See Bronson v.
Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007).

                                        -2-
on a defendant who has been acquitted. See 404 U.S. at 370-71. The court

granted Aurora’s motion, denied Ms. Trinen’s motion, and entered judgment in

favor of Aurora. Ms. Trinen filed a timely appeal.

      We review a district court’s grant of summary judgment de novo, applying

the same standard as the district court. Cypert v. Ind. Sch. Dist. No. I-050 of

Osage Cnty., 661 F.3d 477, 480 (10th Cir. 2011). Summary judgment is

appropriate when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      Having reviewed Ms. Trinen’s appellate brief along with the record in this

case, we conclude that judgment was properly entered against her. For

substantially the reasons stated in the district court’s Memorandum Opinion and

Order entered August 9, 2011, we affirm the district court’s judgment.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                         -3-